The opinion of the Court was delivered by
Hartwell, J.
This ease was brought on appeal before Judge Kamakau, Circuit Judge of Oahu, in Chambers, who dismissed the appeal on the ground that a bond to the Marshal was not given, as prescribed in Section 1009, Civil Code, whereupon a bill of exceptions to this ruling was brought here, the defendant’s counsel claiming that this is the proper mode of bringing up the question of law thus raised. '
It may be a convenience to this Court, in many cases, to have everything before them in a bill of exceptions, ,but it is not made a part of the duty of Circuit Judges to allow or refuse bills of exceptions to their rulings in Chambers. It was "argued that the appeal allowed by' the statutes applies to cases which have been finally decided, and not to rulings like that in question. But by Section 100T, Civil Code, this very case is provided for : “ Provided, always, that where such appeal is taken solely upon exceptions to the decision of the Circuit Judge on points of law, the appeal shall be heard and determined by the Appellate Court in banco.” The same Act restricts the time within which such appeal, whether on the law or merits, shall be made, to ten days. *123This Court can entertain jurisdiction of cases appealed from the rulings or decisions of Circuit Judges in Chambers, only when this provision as to time is strictly complied with. It was not complied with in this case.
Attorney General S. H. Phillips for the Crown.
J. Montgomery, Esq., for appellant.
When the statute designates a mode for correcting "errors in the inferior courts, and that mode is amply sufficient, no other can be pursued.
Jurisdiction declined.